t c memo united_states tax_court heather ludzack petitioner v commissioner of internal revenue respondent docket no 4300-10l filed date heather ludzack pro_se david l zoss for respondent memorandum opinion swift judge in this collection case under sec_6330 petitioner challenges respondent’s notice_of_intent_to_levy relating to dollar_figure in outstanding federal employment_taxes penalties and interest petitioner owes in connection with her restaurant and catering business respondent moves for summary_judgment under rule unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed petitioner resided in wisconsin during petitioner owned and operated as a sole_proprietorship a restaurant and catering business named brick house café catering brick house in cable wisconsin brick house was required to remit periodically to respondent employment_taxes withheld from employees’ wages see sec_3101 sec_3111 on date petitioner timely filed brick house’s form_941 employer’s quarterly federal tax_return for the period ending date reporting federal employment_taxes due of dollar_figure petitioner however remitted no payment in connection with this filing on date respondent sent petitioner a final notice_of_intent_to_levy and an explanation of petitioner’s right to a collection appeals_office hearing under sec_6330 relating to 1although petitioner did not respond to the court’s date order to ratify her petition lacking an original signature the court is satisfied that petitioner filed the petition herein petitioner’s dollar_figure unpaid federal employment_tax liability for the period ending date on date petitioner filed with respondent a form request for a collection_due_process or equivalent_hearing relating to respondent’s proposed levy action on the form petitioner indicated that she wished to propose an offer-in-compromise as a collection alternative to respondent’s proposed levy on date respondent’s appeals officer ao mailed petitioner a letter scheduling a collection_due_process cdp hearing with petitioner for date in this letter respondent’s ao requested that petitioner submit proof of federal tax deposits for the period ending date and a copy of petitioner’s signed federal employment_tax return for the period ending date on date an appeals_office hearing was held by telephone conference between respondent’s ao and petitioner during this telephone conference petitioner and respondent’s ao 2apparently petitioner has unpaid federal employment_taxes due for other periods as well as unpaid federal unemployment taxes for years petitioner lists on the petition herein as properly in issue those other periods and years however because the notice_of_determination that petitioner challenges herein relates only to a proposed levy to collect petitioner’s unpaid federal employment_taxes for the period ending date those other periods and years are not properly before us discussed among other things petitioner’s interest in proposing an offer-in-compromise on date respondent’s ao--following up on the date telephone conference call--sent petitioner a form_656 offer_in_compromise and requested petitioner to provide financial information petitioner never submitted a completed form_656 any less formal offer-in-compromise or any of the requested financial information on date respondent’s ao made a determination under sec_6330 and mailed to petitioner a notice thereof sustaining respondent’s proposed levy action in this notice respondent’s ao indicated that because petitioner failed to submit an offer-in-compromise and the requested financial information needed for proper consideration of an offer-in- compromise respondent’s notice_of_intent_to_levy was justified on date petitioner filed the petition herein challenging respondent’s date notice_of_determination on date respondent filed a motion for summary_judgment on date the court issued an order directing petitioner to file a response to respondent’s motion petitioner failed to file any such response on date this case was called from the calendar for the trial session at st paul minnesota there was no appearance by or on behalf of petitioner discussion when no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir petitioner has not properly pursued any contest of her liability for the employment_tax liabilities for the period in issue we review respondent’s appeals_office determination for abuse_of_discretion 114_tc_604 114_tc_176 taxpayers who wish to propose an offer-in-compromise are required to submit a form_656 see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir although petitioner indicated her interest in proposing an offer- 3during the calendar call on date respondent’s counsel informed the court that petitioner’s representative--who has not entered an appearance in this case--had informed respondent’s counsel that petitioner would not be responding to respondent’s motion for summary_judgment 4in her petition petitioner challenges the penalties associated with her unpaid federal employment and unemployment tax_liability petitioner did not raise any argument pertaining to penalties on her form and in failing to respond to respondent’s motion for summary_judgment and to appear at the calendar call on date has failed to address substantively the penalties issue before this court in-compromise she never submitted to respondent’s ao a form_656 because petitioner failed to submit to respondent’s ao any offer- in-compromise there was no abuse_of_discretion in respondent’s ao’s failing to consider one see 124_tc_69 respondent’s determination properly verified that all requirements of applicable law and administrative procedure have been met that respondent’s ao considered the issues petitioner raised in her cdp hearing and that respondent’s ao balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary see sec_6330 further because petitioner failed to respond to respondent’s motion for summary_judgment and to attend or have someone appear on her behalf at the calendar call petitioner has waived her right to contest respondent’s motion see rule d 117_tc_324 we sustain respondent’s determination to reject petitioner’s proposed collection alternative of an offer-in-compromise to reflect the foregoing an appropriate order and decision will be entered for respondent
